Citation Nr: 0827567
Decision Date: 08/14/08	Archive Date: 10/09/08

Citation Nr: 0827567	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-34 278	)	DATE AUG 14 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastric antrum/peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 

ORDER TO VACATE

The Board denied the claim on appeal by an April 26, 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a March 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded this appeal for development in compliance 
with the Joint Motion.

A June 19, 2008 letter was sent to the veteran in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In July 2008, the 
veteran responded that he did not have additional evidence to 
submit.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's April 
26, 2006 decision in this matter, finding that with respect 
to the issue of entitlement to service connection for gastric 
antrum/peptic ulcer disease, VA had not met its statutory and 
regulatory duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  The Court 
also noted that the appeal with respect to the other issue in 
the April 2006 decision was dismissed.  Therefore, the Board 
finds that its decision of April 26, 2006 failed to provide 
the veteran due process under the law only with respect to 
the issue of entitlement to service connection for gastric 
antrum/peptic ulcer disease.  Accordingly, in order to 
prevent prejudice to the veteran, the portion of the April 
2006 Board decision that denied service connection for 
gastric antrum/peptic ulcer disease must be vacated, and a 
new decision must be entered as if that portion of the 
decision had never been issued.


ORDER

The April 26, 2006 Board decision is vacated with respect to 
the issue of entitlement to service connection for gastric 
antrum/peptic ulcer disease.


REMAND

As noted above, the Court's March 2008 Order remanded the 
claim to the Board for compliance with the March 2008 Joint 
Motion.  The Joint Motion found that VA had violated its duty 
to assist by not providing the veteran with an examination.  
See 38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, 
remand is required for a gastrointestinal disorders 
examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of gastric antrum/peptic 
ulcer disease.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
obtain a detailed history of in-service 
and post-service gastrointestinal 
symptoms.  All testing must be performed.  
The entire claims file and this remand 
must be made available and reviewed by an 
appropriate VA examiner.  The examiner 
must review the examination findings and 
the entire evidence of record, to 
specifically include 1) the veteran's lay 
statements that he had stomach problems 
during service, that upon his return from 
Vietnam he vomited material that looked 
like coffee grinds, and that he was 
treated for ulcers from 1970 to 1976, 2) 
the January 2005 lay statements that 
indicate that directly after service 
discharge the veteran was vomiting 
material that was black, bloody, and 
looked like coffee grounds, and 3) the 
private medical evidence of record.

The examiner must then render an opinion 
regarding whether 1) gastric antrum/peptic 
ulcer disease is related to military 
service, or to any incident therein, or 
that 2) gastric antrum/peptic ulcer 
disease was manifest to a compensable 
degree within one year of service 
discharge (December 1969).  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinions without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


Citation Nr: 0611997	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for gastric 
antrum/peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In December 2004, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a liver 
disorder.

2.  There is no medical evidence of record that shows the 
veteran's gastric antrum/peptic ulcer disease is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a liver disorder, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2005).

2.  Gastric antrum/peptic ulcer disease was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Liver Disorder

By a rating decision dated in July 2004, the issue of 
entitlement to service connection for a liver disorder, to 
include autoimmune hepatitis was denied.  The veteran 
perfected an appeal in September 2004 as to this issue.  
However, in a statement received in December 2004, the 
veteran indicated that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for a liver 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for a liver disorder.  As such, the Board finds that the 
veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a liver disorder, and it is dismissed.

Gastric Antrum/Peptic Ulcer Disease

With respect to the veteran's claim for entitlement to 
service connection for gastric antrum/peptic ulcer disease, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a March 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
provide notice of the potential assignment of disability 
ratings from noncompensable to 100 percent, the veteran is 
not prejudiced because service connection for peptic ulcer 
disease is denied.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U. S. Vet. App. March 3, 2006).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran was not accorded a VA examination, such an 
examination was not necessary because, as indicated below, 
the disability did not manifest within one year of service 
discharge, and there was no competent evidence of record 
indicating inservice incurrence.  38 C.F.R. 
§ 3.159(c)(4)(B).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman, Nos. 01-1917, 02-
1506.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of ulcers, service connection is 
granted if such disease is manifest in service or manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service personnel records indicate the veteran served in 
Vietnam in August and September 1969.  The Board notes that 
the veteran was awarded a Combat Infantryman's Badge, 
National Defense Service Medal, and Vietnam Service Medal.

The veteran's October 1968 service entrance examination noted 
there were no stomach, liver, or intestinal problems.  There 
is no service discharge examination on file, and the veteran 
stated at the December 2005 Board hearing, that no such 
examination was provided.  The service medical records are 
otherwise negative for any complaints or findings of stomach 
problems or peptic ulcer disease.

A February 1976 private medical record indicated that the 
veteran was hospitalized with bleeding ulcers.  Testing 
revealed active duodenal ulcers with gastritis.  The 
discharge diagnoses were duodenal ulcers, hemorrhage, and 
anemia secondary to blood loss. 

An October 1980 private medical record reflected that the 
veteran presented with epigastric pain but denied bleeding.  
The diagnosis was rule out recurrent peptic ulcer disease and 
partial outlet obstruction.  The impression of an October 
1980 gastrointestinal series was suspicion of duodenal ulcer 
and scarring.  The stomach and esophagus were normal.  An 
April 1984 private medical record indicated the veteran had 
gastrointestinal bleeding from peptic ulcer disease.  Another 
April 1984 private record indicated that an exploratory 
celiotomy and highly selective (parietal cell) vagotomy 
revealed no abnormalities.

July 2003 VA outpatient records indicate the veteran had 
minor abdominal discomfort, occasional indigestion, and fat 
and spicy food intolerance.  November and December 2003 VA 
outpatient medical records noted complaints of epigastric 
pain.  A January 2004 VA medical record indicated that the 
veteran was hospitalized for three days and the discharge 
diagnosis was peptic ulcer disease.  A January 2004 VA 
outpatient record noted duodenal ulceration.  A January 2004 
letter to the veteran noted that biopsy results showed 
chronic gastritis with focal acute inflammation.  A February 
2004 VA outpatient record noted diagnoses of chronic 
gastritis and peptic ulcer disease.  

According to a conference report, at a December 2004 informal 
RO conference, the veteran asserted that he had been 
continuously treated for stomach problems and ulcers since 
1970, but private medical records from 1970 to 1976 were 
unavailable because his treating physician had died.  

Friends and family submitted lay statements to VA in January 
2005.  Those statements indicated that the veteran had 
stomach problems and ulcers since the early 1970s or upon 
return from service, that the veteran had black, bloody vomit 
and stomach pain during that time, and that he was diagnosed 
with ulcers in the early 1970s.  The veteran's wife stated 
that the veteran had ulcers since early 1970, that he 
constantly complained about stomach pain after he returned 
from Vietnam, and that he had black and bloody vomit.

At the December 2005 Board hearing, the veteran stated that 
he had stomach problems beginning in November or December 
1969 while in service.  The veteran stated that he had been 
continuously treated for ulcers since 1970, after he was 
discharged from service.  The veteran's wife testified that 
private medical records showing treatment from 1970 to 1976 
were unavailable because the treating physician had died.

The veteran is not entitled to presumptive service connection 
for a chronic disease because although there is a current 
diagnosis of peptic ulcer disease, there is no medical 
evidence of record showing that peptic ulcer disease became 
manifested to a compensable degree within one year of service 
discharge.  Although the veteran stated at the RO conference 
that he was first treated for ulcers post-service in 1970 
(i.e., within the presumptive period), there was no diagnosis 
of ulcers or peptic ulcer disease until 1976.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (competent medical 
evidence of a disease is required); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (the veteran is not 
qualified to offer a medical opinion).

The Board finds that the veteran is not entitled to service 
connection for peptic ulcer disease on a direct basis.  There 
is a current diagnosis of peptic ulcer disease.  Service 
medical records are silent for stomach complaints or 
treatment, gastric antrum, or peptic ulcer disease.  There is 
no medical evidence of record that relates the veteran's 
currently diagnosed peptic ulcer disease to his military 
service.  Accordingly, service connection for gastric 
antrum/peptic ulcer disease is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, because the medical 
evidence of record does not indicate inservice ulcers, does 
not relate his current peptic ulcer disease to his military 
service, and does not demonstrate an ulcer disease diagnosis 
within one year of service discharge, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for a liver 
disorder is dismissed.

Service connection for gastric antrum/peptic ulcer disease is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


